DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 1/18/22, which has been entered.

   1. ARGUMENTS AND AMENDMENTS CONCERNING CLAIM INTERPRETATION
Rejections - USC 112,6th/f
	Applicant's arguments and amendments with respect to claims 1-4 and 8-11 have been considered.  As noted by the Applicant’s remarks, the claims were amended to avoid interpretation under 35 USC 112, 6th/f.

   2.   ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS
Double Patenting
The terminal disclaimer filed on 1/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 10,789,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

   3.   ALLOWABLE SUBJECT MATTER
The following is a statement of reasons for allowance:
Claims 1, 5, 8, and 12 recites the limitations of (or similar thereof):
“wherein the address generator circuitry is configured to:
produce a first pseudo random bit stream,  
produce a second pseudo random bit stream, 
alternately produce a bit as 0 and as 1 as an additional bit added as a most significant bit of the first pseudo random bit stream, and 
produce the write address or the read address by obtaining an exclusive-OR between the first pseudo random bit stream having the additional bit added as the most significant bit and the second pseudo random bit stream.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for the at least the same reasons as its independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Taylor (US 20090110098), which teaches a data processing apparatus that maps input symbols to be communicated onto a predetermined number of sub-carrier signals of an Orthogonal Frequency Division Multiplexed (OFDM) symbol. The data processor includes an interleaver memory which reads-in the predetermined number of data symbols for mapping onto the OFDM sub-carrier signals. The interleaver memory reads-out the data symbols on to the OFDM sub-carriers to effect the mapping, the read-out being in a different order than the read-in, the order being determined from a set of addresses, with the effect that the data symbols are interleaved on to the sub-carrier signals. The set of addresses are generated from an address generator which comprises a linear feedback shift register and a permutation circuit. The linear feedback shift register has ten register stages with a generator polynomial for the linear feedback shift register of R'.sub.i[9]=R'.sub.i-1[0] .sym.R'.sub.i-1[3], and the permutation code forms, with an additional bit, an eleven bit address. The permutation code is changed from one OFDM symbol to another, thereby providing an improvement in interleaving the data symbols for a 2K operating mode of an OFDM modulated system such as a Digital Video Broadcasting (DVB) standard such as DVB-Terrestrial2 (DVB-T2). This is because there is a reduced likelihood that successive data bits which are close in order in an input data stream are mapped onto the same sub-carrier of an OFDM symbol. 



   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-14 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137